Citation Nr: 1451404	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  06-19 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Evaluation of left knee limitation of motion. 

2.  Evaluation of left knee meniscal tear, status post arthroscopy (instability), currently rated 10 percent disabling. 

3.  Evaluation of right knee meniscal tear, status post arthroscopy (instability), currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1981 and had subsequent service in the Naval Reserve. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2010, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In April 2012, the Board denied the Veteran's claims for increased ratings for the right and left knee meniscal tears, as well as granted the Veteran separate 20 percent ratings for each knee for dislocation of the semilunar cartilage; the Veteran's 10 percent rating for limitation of motion of the left knee was effectively replaced by the grant of a 20 percent rating for dislocation of the semilunar cartilage of the left knee.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2010 hearing to the extent that it denied the Veteran's claims for increased ratings for the right and left knee meniscal tears and partially granted the claim of entitlement to a rating higher than 10 percent for limitation of motion of the left knee.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested a new hearing and to have the prior decision vacated and a new one issued in its place.  The Veteran was afforded a new hearing before the undersigned VLJ in September 2014, and this decision fully satisfies the remainder of that request.   

The Virtual VA claims file has been reviewed.  Documents contained therein, other than the transcript of the Veteran's September 2014 hearing before the undersigned, and an August 2014 rating decision (pertaining to an issue that is not currently before the Board), are duplicative of those in the paper claims file.   Documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the Virtual VA and paper claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran asserted at his September 2014 hearing that his knee pain increased due to his job-related duties.  However, nothing in the testimony suggested that he was not capable of substantially gainful employment.  As such, a claim for TDIU is not raised by the record. 


FINDINGS OF FACT

1.  Left and right knee subluxation and/or instability is no more than slight.  

2.  Left knee limitation of motion is manifested by painful motion; flexion is better than 45 degrees and extension is full.


CONCLUSIONS OF LAW

1.  Left knee meniscal tear (instability or subluxation), status post arthroscopy, is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2.  Right knee meniscal tear (instability or subluxation), status post arthroscopy, is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

3.  The Veteran is separately rated as 20 percent under DC 5258.  The criteria for a separate 10 percent disability rating for left knee limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5260-5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran notice letters in June 2004, September 2005, and June 2008.   These letters explained the evidence necessary to substantiate the Veteran's claims for increased ratings, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for increased ratings for his left and right knee disabilities.   The examination reports contain all the findings needed to rate his left and right knee disabilities, including history and clinical evaluation.  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

Additionally, the Board acknowledges that the Veteran testified at his September 2014 hearing that his knees had not been evaluated since 2008.  However, the Veteran has not provided any evidence of worsening (and demonstrated full range of motion at his hearing), nor has he alleged that any examination is inadequate to decide the claim being adjudicated herein, so the examination is presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board also observes that the undersigned VLJ, at the Veteran's September 2014 hearing, clarified the issues on appeal and explained the concept of an increased rating claim, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, there has been no material change in the Veteran's disabilities, and uniform evaluations are warranted.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that the Veteran was granted a temporary total evaluation from June 19, 2008 to August 1, 2008 for his right knee meniscus, after which the scheduler 10 percent evaluation was resumed.  Accordingly, when reviewing the evidence applicable to the instant rating claim, the Board will consider this time frame to determine the overall impairment even though a temporary evaluation was assigned.

The Veteran had a right knee arthroscopy with medial meniscectomy in May 2004.  Days after, it was shown that pain was minimal.  

The Veteran was examined in December 2004.  The Veteran reported that he was unable to bend down for a short period of time without his knees locking up on him; symptoms of constant clicking, popping, locking and giving out were noted.  He denied incapacitation.  He reported that his functional impairment was that he was unable to climb stairs or ladders, and that his knees resulted in him missing work twice per month.  General appearance of the right and left knees was within normal limits.  Range of motion testing revealed 90 degrees of flexion on the right with pain at 90 degrees and 45 degrees of flexion on the left with pain at 45 degrees; extension was -10 on the left and right with pain at -10 degrees.  

On the right, range of motion was additionally limited by pain, weakness, lack of endurance, incoordination and pain.  On the left, range of motion was additionally limited by pain, weakness, lack of endurance, incoordination and pain.  The drawer test for the left and right knees was negative and McMurray was within normal limits.  Examination of the right knee revealed recurrent subluxation which was slight in degree and locking pain.  Examination of the left knee revealed recurrent subluxation which was slight in degree and locking pain.  Diagnoses were left knee medial meniscus tear, status post arthroscopy and right knee meniscus tear, status post arthoscopy.  

MRI in December 2004 revealed that there was no evidence of left knee fracture or dislocation.  There was also no evidence of right knee fracture, dislocation or focal destructive lesion.  For both knees, there was a lytic lesion with sclerotic margins in the proximal tibia which may have represented a bone infarct.  However, the examiner could not exclude an enchondroma or other chondroid lesion.  

In a statement received in September 2005, the Veteran's wife stated that the Veteran's knees hurt so bad at night that it kept her up.  She expressed that the pills did not provide relief.  

The Veteran was afforded a VA examination in November 2005.  The Veteran complained of right knee pain, weakness, stiffness, swelling, heat, redness, giving way, locking and lack of endurance; he described flare ups two or three times a month for two to three days at a time, and that the knee kept him from working.  For the left knee, he complained of pain, weakness, stiffness, swelling, heat, redness, instability, locking and lack of endurance; he reported flare ups when his knee swelled.  He had no history of dislocation or subluxation of the left or right knee.  He stated that knee pain kept him from driving and that he wore a brace.  

Bilateral knee examination revealed active range of motion and passive range of from 0 to 140 degrees, with pain at terminal flexion and pain with motion.  There was also pain with repetitive range of motion on repetitive use, but there were no meniscal signs bilaterally and ligaments were intact bilaterally.  For the right knee, there was mild crepitus on range of motion.  For the left knee, there was +1 effusion with swelling around the tibial tubercle and tenderness.  There was no weakness, redness, heat, abnormal movement or guarding of movement.  

In August 2006, the Veteran related that he was working and able to climb ladders.  He described pain along the joint in both knees but denied locking, buckling, or giving out.  Mild degenerative joint disease bilateral knees was shown in September 2006.  

MRI of the right knee in September 2007 revealed the bones were in normal anatomic alignment.  There was small prepatellar effusion, thickened retinaculum.  The lateral meniscus, anterior horn of medial meniscus, cruciate and collateral ligaments were intact.  Patella and quadricep tendons were unremarkable.  An assessment was given of osteoarthritis to the knee.  

VA treatment records dated March 2008 revealed right knee pain and swelling; there was no discoloration, but there was reduced range of motion.  

The Veteran was afforded a VA examination in April 2008.  He reported consistent knee pain with infrequent locking and instability, and some swelling of the right knee.  He stated that his left knee was not as bad as his right, and denied left knee instability or locking.  He used a cane and a brace, and stated that his knees affected his sleep and daily activities of walking and standing.  He reported that he was unemployed and that he could not walk because of his bilateral knee problems.  Examination revealed that the knees appeared anatomically normal.  Physical examination was negative for tenderness or swelling around the patella and the medial or lateral aspect of the joint.  He did not have a Bakers' cyst or tenderness to the posterior aspect of the joint.  Flexion was to 140 degrees and extension was to 0 degrees, without pain, weakness, or fatigue upon repetitive motion.  Lateral and medial stress of the knee did not show laxity of the lateral or medial collateral ligaments; negative anterior posterior drawer signs were negative, indicating intact anterior posterior cruciate ligaments.  McMurray's sign was negative.  The examiner noted he walked with a bilateral limp to a certain degree due to weight bearing pain.  

A June 2008 VA treatment record states the Veteran described constant pain on the right and episodic pain on the left worsened with standing, squatting, bending, kneeling; he also described experiencing locking, buckling with pain, right knee swelling, morning stiffness and occasional popping, but no giving way.  

He had a right knee arthroscopy in June 2008.  Follow up examination in July 2008 revealed no effusion, warmth, erythema or drainage.  Medial and lateral anterior insertion sites were well healed with sutures in place, and range of motion of the right knee was 0 to 100 degrees. 

MRI of the left and right knee revealed no acute fracture, dislocation, destructive lesion or significant fluid in October 2008.  

The Veteran was afforded another VA examination in October 2008.  He reported symptoms of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking and fatigability; he also reported constant morning pain, but denied dislocation.  His pain traveled up and down his legs, and was described as crushing, squeezing, burning, aching, oppressing, sharp, sticking, and cramping elicited by physical activity.  His functional impairment was difficulty climbing, kneeling and walking.  Examination revealed his gait was within normal limits.  There was right and left knee tenderness, but no signs of edema, effusion, weakness, subluxation, redness, heat, and/or guarding of movement; there was also no locking pain, genu recurvatum, or crepitus.  Flexion was to 140 degrees and extension was full for both knees; joint functions were additionally limited by pain, but without limitation of the degree of motion.  There was no additional limitation due to fatigue, weakness, lack of endurance and/or incoordination.  Anterior and posterior cruciate ligaments, as well as medial and lateral collateral ligaments were stable.  The medial and lateral meniscus of the left knee were within normal limits.  The diagnosis was bilateral knees meniscus tear, status post arthroscopy, with subjective complaints of bilateral knee pain and objective tenderness on palpation.  

In November 2009, an assessment of right knee meniscal tear, chondromalacia, with mild effusion and range of motion to 130 degrees was noted.  He presented with chronic right knee pain in January 2010; he reported intermittent swelling and stiffness, and occasional locking and buckling.  

During his March 2010 hearing, the Veteran testified that in his examination last year he was noted to have 22 to 25 degrees of flexion.  He also related that he was prescribed additional braces and experienced occasional knee locking.  

At his September 2014 hearing, the Veteran testified that his knees lock up and that he wears knee braces on both knees.  He also testified that he experiences pain.  The transcript reflects that the Veteran demonstrated range of motion to at least 90 degrees flexion and full extension when walking and sitting.   

Left and Right Knee Meniscal Tears

The Veteran's left and right knee meniscal tear, status post arthroscopy, is rated 10 percent disabling, per knee, pursuant to Diagnostic Code 5020-5257 for instability.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  Under Diagnostic Code 5257 for subluxation or lateral instability of the knee, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board finds that the weight of the evidence demonstrates that the Veteran's left and right knee meniscal tears, status-post arthroscopy, most closely approximate the currently assigned 10 percent disability evaluation for each knee.  In this regard, the Board finds that moderate subluxation or lateral instability is not shown.  At most, at the December 2004 examination, slight subluxation was shown for both knees.  Throughout this appeal, the Veteran has complained of pain, weakness, stiffness, swelling, heat, redness, giving way, locking and lack of endurance.  However, in October 2008, there was objective evidence of right and left knee tenderness but no signs of edema, effusion, weakness, subluxation, redness, heat and/or guarding of movement.  The various VA examinations have revealed negative anterior posterior drawer signs and normal medial and lateral collateral ligaments stability tests.  The medial and lateral meniscus test of the knees were within normal limits.  While slight subluxation has been shown on examination and the Board acknowledges the Veteran's contentions of giving way and locking, the evidence does not show moderate subluxation or lateral instability.  The Veteran is competent to report experiencing giving way and locking, and the Board finds these assertions credible.  However, the Board notes that objective evidence reveals that his disability is no more than slight.  Thus, applying the facts to the criteria set forth above, the findings do not justify a higher rating under DC 5257 as no more than slight subluxation or lateral instability of either knee is shown.  

Additionally, the Board has considered the claims for increased ratings for the entire rating period on appeal under several other diagnostic codes used to evaluate the knee.  There is no evidence of ankylosis of either knee joint or any impairment of the tibia or fibula of the either the right or left leg to warrant consideration under either Diagnostic Code 5256 or 5262.  

Left Knee Limitation of Motion

The Board, in the April 2012 decision, found that his disability picture is more accurately reflected under DC 5258 and that a rating of 20 percent disabling was warranted for each knee under DC 5258.  This portion of the decision was not disturbed by the Board in the June 2014 Order to Vacate.  A 20 percent rating for left and right knee dislocated semilunar cartilage under DC 5258 was granted in an April 2012 rating decision, effective June 2, 2004.  

However, the Veteran is not entitled to ratings under both DC 5260 and DC 5258 for the knee.  See, generally, VAOPGCPREC 9-98.  

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated, including his reports of limitations with bending and climbing stairs.  The Board also considered his contentions of pain.  The Veteran is competent to report pain and we find these assertions credible.  However, the more credible and probative evidence is does not show left knee flexion functionally limited to 15 degrees or less, or extension limited to at least 20 degrees.  See 38 C.F.R. § 4.71a, DC 5260-5261 (flexion limited to 15 degrees warrants the assignment of a 30 percent rating and extension limited to 20 degrees warrants the assignment of a 30 percent rating).  

Past examinations showed some limitation of motion, but nothing approximating the functional equivalent of limitation of flexion of the left knee to 15 degrees or less.  The Veteran's reports of knee pain are considered in the current evaluations.  See 38 C.F.R. § 4.59.  Neither the unconvincing lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation for left knee limitation of motion under DC 5260 or 5261.  In sum, the lay evidence reflecting restriction of flexion and extension is inconsistent with the objective observations of the skilled professionals., and is not credible.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left and right knee meniscal tears, status-post arthroscopy, are fully contemplated by the applicable rating criteria.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability ratings assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's left and right knee meniscal tears, status-post arthroscopy, is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with left and right knee meniscal tears, status-post arthroscopy, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

Entitlement to a disability evaluation in excess of 10 percent for left knee meniscal tear, status post arthroscopy (instability), is denied.

Entitlement to a disability evaluation in excess of 10 percent for right knee meniscal tear, status post arthroscopy (instability), is denied.

Entitlement to a separate evaluation for limitation of motion of the left knee is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


